 BLACK ANGUS OF LAUDERHILL, INC.425Black Angus of Lauderhill,Inc. and Hotel,Motel, Res-taurantEmployees&BartendersUnion,LocalUnion No.339, AFL-CIO. Cases 12-CA-5977 and12-CA-6026September24, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOOn October 31, 1973, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and a "Motion toReopen the Hearing and/or Record to Adduce Addi-tional Evidence," with an accompanying memoran-dum. The General Counsel filed an opposition to theRespondent'smotion. Thereafter, the Respondentfiled a reply to the General Counsel's opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board considered the record in light of theexceptions, the motion, and the briefs and on March27, issued an Order Reopening Record and Remand-ing Proceeding to the Regional Director, in which theBoard ordered a further proceeding before Adminis-trative Law Judge Stevenson for the purpose of takingevidence relevant to the improper solicitation of au-thorization cards within themeaning ofN.L.R.B. v.Savair Manufacturing Company,414 U.S. 270, decidedDecember 17, 1973.On May 31, 1974, the Administrative Law Judgeissued the attached Supplemental Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a supplemental brief.The Board has considered the record and the at-tached Decisions in light of the exceptions and briefsand has decided to affirm therulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow and hereby orders that Respondent, Black An-gus of Lauderhill, Inc., Lauderhill, Florida, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asmodified:Delete paragraph 1(c) and reletter the subsequentparagraph accordingly.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges Respondent violated Sec-tion 8(a)(5) of the Act.'For the reasonsstated by the majorityinSteel-Fab, Inc.,212 NLRB No.25 (1974),we do not adopt the AdministrativeLaw Judge's finding thatRespondentviolatedSec. 8(a)(5) of the Act, butrather enter a bargainingorder as a remedy for the serious unfair labor practices committed by Re-spondent.We shall modifythe Administrative Law Judge's recommendedOrder accordingly.Consistent with his dissentinSteel-Fab,Member Fanningwould find a violation of Sec.8(a)(5), as didthe Administrative Law Judge.Member Kennedy acceptsthe credibilityresolutions of the AdministrativeLaw Judgewith respect to the misconduct of strikers SharonCookand JoanNorton. In view of Cook's andNorton'sadmissions with respect to theoffensive remarks to customers about thebarbecueand salad,he would notorder their reinstatement.The severityof the Respondent'sunfair laborpractices does not excuse the misconductof Cook and Norton.2TheAdministrativeLaw Judge's inadvertent references to the "Directorof Region7" are herebycorrected to read "RegionalDirectorfor Region 12."DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:Thiscase washeard at Coral Gables, Florida, August 21-24and 28-31, 1973. The charge in Case 12-CA-5977 was filedby the Union March 26, 1973, and served on the Respon-dent March 27, 1973; the charge in Case 12-CA-6026 wasfiled by the Union May 7, 1973, and served on the Respon-dent May 8, 1973. The original complaint was issued May24, 1973; an order consolidating cases and amending com-plaint was issued June 28, 1973.The issues are whether the Respondent (1) violated Sec-tion 8(a)(1) of the National Labor Relations Act, as amend-ed, by coercively interrogating, harassing, and threateningemployees; creating the impression of surveillance; and sol-iciting grievances and impliedly promising to adjust them;(2) violated Section 8(a)(5) by refusing to bargain with theUnion as the majority representative of the employees in anappropriate unit; and (3) violated Section 8(a)(3) by deny-ing reinstatement to four strikers.Additionalissues arewhether the strike was an unfair labor practice strike, andthe appropriate remedy. For the reasons given below, Iconclude that the Respondent violated the Act as alleged.Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe brief filed by the Respondent and the supplement to oralargument on majority status filed by the General Counsel,'Imake the following:1The General Counsel'smotion to correct the record is granted in theabsence of objection. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT 2ANDCONCLUSIONS OF LAWafter the Union's first recognition demand,Draznin askedher, "Do you have anything to do with this union?"Vera Letter and waitress Joan Norton testified, similarly,that the same day, Draznin said to them, "What's all thisabout the union?" or words to that effect. According toLetter, he then added, "I'm sorry, I shouldn't have saidthat."There is no testimony that Draznin interrogated employ-eesMarch 20.In the contest of this case, I conclude thatDraznin'sinterrogation of three employees March 17, 1973, was coer-cive, and violated Section 8(a)(1) of the Act.2.Paragraph 5(c) of the complaint alleges that Drazninalso harrassed and threatened employees March 17, 1973.Vera Letter testified that after the conversation referredto above, Draznin said that thereafter anyone who came inIminute lateor threw away a bad potato would be fired.Vera Letter explained that customarilywaitresses openedbaked potatoes before serving them to a customer and threwaway the bad ones.I conclude that this statement, in context, constituted athreat and harassment of employees, in violation of Section8(a)(1).3.Paragraphs 5(d)(1) -(4) allege that on March 18, 1973,Draznin threatened employees, told an employee her work-ing hours were changed because she had signed a unionauthorization card,and created the impression that employ-ees' union activities were under surveillance.In support of these allegations,Lewis and waitress KarenTriola testified similarly that on this date in the presence ofthree or four employees, Head Hostess Dufresne, and twoto four customers, Draznin pointed to each of them andyelled, "She's a union gal," and pointed to other employeesand yelled the same at them;and that Draznin also said, inthe presence of Assistant Manager Dimitri Flamburis, "Ifthey want a union, or if you want a union, I'll give you agood reason to get a union." Lewis and Vera Letter alsotestified that that evening Draznin presented them andother employees with a new work schedule, commenting,"Here, read this and weep," and directed Vera Letter to postit.According to Lewis, Draznin commented again, "I'll giveyou a good reason to get a union," and subsequently added,to her, "Well, how do you like that schedule? It sure isn'tgood for you, is it, Jackie. . . ?" After saying he could notunderstand why any one would want a union here, Lewistestified,Draznin then told her, "Well, I know you are theinstigator." Vera Letter testified that she posted the newschedule as directed, but received a message the followingday that it would not be put into effect. When she askedDraznin why he had changed the schedule to her disadvan-tage,he told her it was because he thought she had signeda union card.I conclude that by Draznin's statements recounted above,the Respondent threatened and harassed employees for en-gaging in protected concerted activities and created the im-pression that their union activities were under surveillance,as alleged, and that such conduct was violative of Section8(a)(1).4.Paragraph 5(f) alleges that on March 20, 1973, Draz-nin again threatened employees. Joan Norton testified, insupport of this allegation, that on this date Draznin said in1.JURISDICTIONThe Respondent is a Florida corporation which operatesthe retail restaurant at Lauderhill, Florida, here involved.During the past 12 months, the Respondent received grossrevenues in excessof $500,000, and purchased and receivedgoods and supplies from outside Florida valued in excess of$10,000. I conclude that the Respondentisanemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.11.LABOR ORGANIZATIONThe recordestablishes,and I conclude, thatthe Union isa labor organization as defined in Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Unionorganizational campaign among theemploy-ees of the Respondent's Lauderhill restaurant began March12, 1973,when Jacqueline(Jackie) Lewis,a waitress,calledat the office of Dennie Meehan,secretary-treasurer andbusiness agent of theUnion, and obtained union authoriza-tion cards.Lewis signed a card and obtained the signaturesof waitressesVera and Marilyn (Mimi)Letter.The organiz-ing campaign,by these three and others, extended over mostof the subsequent 3 weeks.The Unionpresented demandsfor recognition March16, 1973,and on subsequent occa-sions,whichdemands the Respondent refused.Itwas dur-ing theperiod March 16 toMarch 23, when the Respondentwas struck,that the 8(a)(1) violations are alleged to haveoccurred.The Unionrequested reinstatement of all strikersApril 30, 1973. Vera Letter,Mimi Letter,Sharon Cook, andJoanNortonwere refused reinstatement because of allegedmisconduct on the picket line.B. The 8(a)(1) ViolationsThe facts regarding the conduct of Manager JeromeDraznin, an admitted supervisor and agent of the Respon-dent, are based on the uncontradicted and credited testimo-ny of the employees indicated. Draznin did not testify.1.Paragraph 5(a) of the complaint alleges that on March17 and 20, 1973, Draznin unlawfully interrogated employ-ees.In support of thisallegation,waitress-barmaid Mary AnnMoran testified that on Saturday, March 17, 1973, the day2 In resolvingcredibilityissues, I have in certain instances credited someand discredited other testimony of the same witnesses. It has been said thatnothing is more common than that.N.L.R.B. v. UniversalCamera Corp.,179F.2d 749, 754 (C.A. 2, 1950).Ido not rely on police reports identified bySergeant Brown and Officer Johnston for any factual findings,as they didnot witness the events referred to therein. BLACK ANGUS OF LAUDERHILL,INC.427her presence and in the presence of other employees,"Things are going to be an awful lot worse in here if theunion comes in here."This statement was a clear threat, andI conclude it violated Section 8(a)(1).5.AlthoughVice President and General Manager PeterAllieri,an admitted supervisor and agent of the Respon-dent,took the witness stand,he did not testify regarding thealleged Section 8(a)(1) violations attributed to him.Paragraph 5(b) of the complaint alleges that Allieri un-lawfully interrogated an employee March 17,1973. In sup-port thereof,Mimi Letter credibly testified,withoutcontradiction,that on this date she overheard Allieri askemployee MacDonald, "How long have you worked here?""Do you like your job?"and "Did you sign a card?" WhenMacDonald responded,"What card?"Allieri said, "Oh,never mind."Iconclude that Allieri's statement to MacDonald inLetter's presence constituted coercive interrogation and animplied threat violative of Section 8(a)(1).6.Paragraph 5(e) alleges that Allieri threatened employ-ees March 18, 1973.Jackie Lewis credibly testified,withoutdispute,that after she called another of the Respondent'srestaurants on the telephone to extend her condolences be-cause a fire had damaged the building,Allieri asked her, inthe presence of Supervisor and Manager Paul Gold, onSunday,March 18, 1973, "Are yougoing to call here Tues-day and give condolences when we close the door?" I find,in context,that this statement was an implied threat to closethe restaurant because of the employees'union activities,and conclude it violated Section 8(a)(1).7.Paragraph 5(g) alleges that Allieri held a meeting withemployees March 21,1973, in which employees were askedto reveal their grievances and impliedly promised theirgrievances would be adjusted.Supervisor and ManagerPaul Gold,an admitted agent and supervisor,Head HostessEllaDufresne,and waitresses Jackie Lewis,Vera Letter,Mimi Letter,and Joan Norton testified regarding this meet-ing. I rely on the testimony of Gold as to facts regarding theevents leading up to, and the Respondent's reason for, call-ing this meeting,as it is uncontradicted and because, asexplained below,itwittingly or unwittingly contains ele-ments of an admission against the Respondent's interests inthese proceedings. As for what actually took place at themeeting,however,I rely on the testimony of the waitresseshereinbefore named and Dufresne because I find JackieLewis and Vera Letter generally credible based on theirdemeanor and accounts of the other three were consistentwith theirs.To the extent that Gold's account of what tookplace at the meeting differed from theirs,it lacked corrobo-ration and I do not credit it.For some time prior to the events herein Gold exercisedsupervision over several of the Respondent's restaurantsincluding.the one at Lauderhill.On March 17,1973, the dayafter the Union's initial demand for recognition, Gold wasassigned to the Lauderhill store exclusively,to see whethercomplaints he had received about Manager Draznin weretrue,and to see if he could appease the waitresses who hadbecome interested in union activity.He and Alfieri decidedto hold meetings with employees March 20 to 22 for thestated purpose of alleviating employee complaints. TheMarch 21, 1973,meeting was held on the same day Golddelivered to the Union a letter signed by Alfieri decliningthe Union'sMarch 16 request for recognition.It was attend-ed by the above-named witnesses,as well as other wait-resses,cooks,dishwashers,and bartenders-10 to 12 in all.Allieri opened the meeting by telling the employees he hadreceived complaints and "wanted to make things right." Heasked those present to feel free to state any complaints theyhad, assuring them that what they said would go no further.Although one of the employees mentioned the Union, Alli-eri replied he was not there to talk about the Union. Ascomplaints were aired,Gold took notes,and Allieri advisedemployees that he and Gold "were going to talk it over andtry and have these things corrected."Employees were askedindividually to voice their complaints.Those voiced includ-ed the docking of waitresses'pay for meals,a recent increasein insurance premiums,work breaks,a new no-smokingrule, Draznin's constant hollering and yelling at and harass-ing employees,timecards,the need for a new adding ma-chine, the shortage of table silver,and an empty fire extin-guisher.Although restaurant managers had previously held meet-ings with employees upon occasion,the purpose of thoseprior meetings had been to discuss such matters as changesin portions,prices,or rules.Employees were at times askedat the end of such meetings if they wished to voice anycomplaints not already covered;there is no evidence, how-ever,that the manager took notes or expressed an intent toadjust any of the complaints,which were mostly about thequality of the food being served to the customers.Several witnesses testified that conditions improved aftertheMarch 21 meeting.According to Gold,Draznin was transferred subsequent-ly during the strike.The above evidence establishes that this meeting was heldfor the purpose of inducing employees to abandon interestin the Union,and thus constituted improper interferencewith the employees'right to self-organization.No businessjustification is advanced for the meeting,and it did notconform with past practices.Thus,priormeetings werecalled by the restaurant manager for the purpose of convey-ingmanagement decisions to employees-invitations tovoice complaints were merely thrown out as an afterthoughtand as far as the record shows,there were no promises toadjust,and there was no adjustment, of any complaints. TheRespondent's past practice in this respect is in sharp con-trastwith its conduct after the Union began to press forrecognition.The very dayafter the initial union demand,Gold was put in charge of the restaurant and told to "seeif he could appease the waitresses"who had become inter-ested in unionization.The meeting of March 21 was the firstone ever heldby VicePresident and General Manager Alli-eri and Supervisor and Manager Gold and was held in thefurtherance of the same objective, despite Allieri's commentto the contrary. Moreover,thiswas the first meeting evercalled solely to solicit complaints,and it was also unique inbeing called for the avowed purpose of alleviating suchcomplaints-a purpose clearly conveyed to the employeesby the careful note-taking and the remarks to the effectthat management wished to make things right and would 428DECISIONSOF NATIONALLABOR RELATIONS BOARDseewhat could be done to straighten out the problemsvoiced.Accordingly, I conclude that Allieri and Gold held theMarch 21 meeting with 10 to 12 employees to solicit, andimpliedly promised to adjust, employee grievances for thepurpose of discouraging employees from designating aunion representative, thereby interfering with, restraining,and coercing employees in the exercise of their Section 7rights, in violation of Section8(a)(1).3C. The 8(a)(5)Violation1.Appropriate unitThe General Counsel contends that the appropriate unitconsists of all full-time and regular part-time kitchen,diningroom,andbarroom employees employed at theRespondent's Lauderhill restaurant, excluding office cleri-cal employees, musicians, guards, and supervisors. The par-ties agree that Head Hostess Dufresne should be excludedas supervisor. However, the Respondent contends the musi-cians should be included in the unit; that Robert Steam,head bartender, whom the General Counsel would include,should be excluded as a supervisor; and that Beatrice Brin-del, bookkeeper, whom the General Counsel would exclude,should be included as a dual-purpose employee.Musicians.The evidenceregarding musicians is substan-tially undisputed. InMarch 1973, there were three musi-cians who have been employed on a regular part-time basisin the restaurant lounge since late 1972, when they werehired by therestaurant manager.They work Friday andSaturday nights from 8:30 to 12:30, their hours being estab-lished by the Respondent's corporate director of operations.They are on the payroll, are covered by workmen's andunemployment compensation, and their salary is paid bythe night.Business Agent Meehan testified that the wage scale ofmusicians is different from that of other restaurant employ-ees and bartenders, and that the Union "would not knowhow to negotiate a wage scale for musicians," who "do havea musician's union."Theirhours are different,he testified,as they do not work straight full time, but work half an houror 20 minutes at a time.Musicians are not docked for meals whether they eatthem or not,as waitresses are, but are charged in the samemanner as customersfor any food they order.Musiciansnever attend employee meetings conducted by the restau-rantmanager.Musicians are also permittedto drink onduty, their drinkssometimesbeing paid for by customers.The musicians have a "spokesman" and decide as a groupon their playing. However, Gold has told them not to playso loud and not to play so much countrymusic.He alsodischarged a musician for dressing inappropriately at work.Also employed in the lounge, where the musicians work,are four waitresses, two busboys, three bartenders, and ahostess. Two of the musicians refused to cross the picketline3Texaco,Inc. v. N.L.R.B.,436 F.2d 520 (C.A. 7, 1971);Ring Metals Com-pany,198 NLRB 1020;RelianceElectric Company,Madison Plant MechanicalDrivesDivision,191NLRB 44 (1971), enfd.457 F.2d 503 (C.A. 6, 1972);RatheonCompany,188 NLRB 311(1971).the first night, but all have worked throughout the strikesince then. None signed a union authorization card.The above demonstrates that there are considerations onboth sides of thisissue.Thus, the factors favoring the-Respondent's contention that the musicians should be in-cluded in the unit are their regular part-time status; thatthey are on the payroll, and are covered by workmen's andunemployment compensation, as included employees are;and that they share the same supervision, at least to someextent, and are located in the same area-the lounge-withsome of the included employees. On the whole, however, Ifind that the factors mitigating against their inclusion in theunit are more impressive. Thus, the Union seeks their exclu-sion, and the evidence suggests that their inclusion would bea departure from area practice. Moreover, their skills aretotally different from those of any employee in the unit, asis their employment and performance as a group rather thanas individuals. In addition, they are paid by the night in-stead of by the week, and they are treated differently fromunit employees in such matters as attendance at manage-ment meetingswith employees, working schedules, mealcharges, and drinking-on-duty privileges. On the facts inthis case, therefore, I conclude that the functions and inter-ests of the musicians are not sufficiently integrated withthose of the employees in the unit to justify their inclusion,and I therefore exclude them.Head Bartender Robert Stearn.Steam signed a union au-thorization card March 14, 1973. He went out on strike, andjoined in the picketing.Three full-time employees work behind the bar: Steam,the most senior and most experienced of these three, whois paid $125 for a 6-day week; and former waitresses Marga-rete Aspen, at $100 a week, and Mary Ann Moran, at $105a week. All receive tips, and are not charged for meals.Steam bears theresponsibilityfor seeingthat the work isdone by the other bartenders, tells them when they dowrong, and schedules their work. Gold also testified thatStearn has authority to hire and fire. Thus, Gold said,Steam had told him, about 3 years ago, that he would liketo hire one Robert O'Connor. Gold told him "fine." Goldalso testified that Stearn fired one Robert Howard about 2years ago for not cleaning up, but Gold did not know wheth-er the thenassistantmanager had told Steam to fire theman.Although the two other bartenders, Aspen and Moran,testified as to otherissues, they were not questioned aboutthe status of Steam. Steam did not testify.On the basis of Gold's undisputed testimony, I find thatSteamhas authority at least effectively to recommend hir-ing, and that he responsibly directs the work of bartenders.I conclude, therefore,that Stearn is a supervisor as definedin Section2(11) of the Act, and I exclude him from the unit.Bookkeeper Beatrice Brindel.Brindel occupies a desk inthe restaurant manager's office. The door of the office,whet Brindel spends most of her time, is kept locked forsecullty reasons. Her hours were 9 a.m. to 5 or 6 p.m.originally, but were changed to 12 noon to 8 p.m. at her ownrequest. She worked 12 to 8 during March 1973. She is paida salary, does not participate in the distribution of tips, andisnot docked for meals she does not eat.Brindel testified that her primary duty is to write the BLACK ANGUS OF LAUDERHILL, INC.429payroll.The manager figures the employees' time fromtimecards which he then turns over to Brindel.Brindel doessome checking with employees regarding the timecards, asto such matters as tips, when themanager isbusy. Shefigures the employees' pay on Mondays and writes thechecks for Gold's signature on Tuesdays. Brindel alsomakes up the daily sales reports.When on her originalschedule,she read the cash registers for a minimum of 1hour a day, checking the day cashier in and out and check-ing the night cashier in and putting new tapes on the regis-ters.On her 12-to-8 schedule,information necessary for thereport isbrought to her desk bythe cashiers and the barten-der, or by themanager.Brindel is requested to perform additional duties whenthere is no manager present to perform them.In these cir-cumstances,she takes the empty bottle count;she also keepsthe beverageinventoryrecords.She has taken storeroominventory, and, in the absence of the manager and the headbartender, received shipments of beverages,and unlockedthe door for food shipments so the preparation man cancheck in the food.Brindel has on occasion relieved cashiers;she has alsowaited on customers in the lounge, and she and Gold havebussed tables,when the restaurant was swamped at lunch-time.The facts set forth above show that Brindel's duties ba-sically are those of bookkeeper, as is indeed her title. Theadditional duties she performs are those of surrogate man-ager or supervisor, rather than those of any of the employeesin the unit. Accordingly, I conclude that Brindel does notshare common interests or functions with employees in theunit,and exclude her.4I find that the following unit is appropriate for the pur-poses of collective bargaining within the meaning of Section9 of the Act.All full-time and regular part-time kitchen, diningroom, and barroom employees employed by Black An-gus of Lauderhill, Inc., at 1599 North State Road #7,Lauderhill, Florida,excluding all office clerical em-ployees,bookkeeper,musicians, head hostess, headbartender, guards, and all other supervisors as definedin the Act.2. Bargaining demands and refusalsAfter several meetings with Jackie Lewis and other em-ployees of the Respondent,and receiving a number ofsigned authorization cards from them, Union Secretary-Treasurer Meehan and President Paul Mahoney on Friday,March 16, 1973,calledonManager Draznin, at theRespondent's restaurant,and hand delivered to him a letterclaiming the Union to represent a majority of the restaurantemployees and requesting a meeting to discuss a bargainingagreement.Draznin disputed their claim of majority status,and then said he had no authority to recognize the Unionand asked them to give him until Tuesday.The following Wednesday, Gold deliveredtoMeehan a4 JohnHammondsand RoyWinegardner,Partners,d/b/a 77OperatingCompany, d/b/a HolidayInn Restaurant,160 NLRB 927, fn.8 (1966).letter datedMarch 20, 1973, over the signature of VicePresident and General ManagerAllieri.The letter deniedthe Union's request for recognition on the ground that "wedo not know the circumstances under which you havegained our employee support,the conditions surroundingany such support and the extend [sic] of such support" ;suggestedthat the Union file a petition with the Board byMarch 28, 1973,and stated,"Should you fail to do so, wewill file a petition on behalf of our employees so that theirinterests will be fully protected" ; and questioned in generalterms the appropriateness of the unit requested.Meehan, Vera Letter, and Jackie Lewis thereupon con-sulted their attorney, who dictated a letter which Meehanhand delivered to Draznin and Allieri March 21, 1973. Inthis letter, the Union described the unit in which it claimedto representa majorityas "all regularkitchen,dining roomand bar employees"of the Lauderhill restaurant,excludingoffice clericals and supervisors;suggested a check of itsauthorization cards by a neutral person; and cautionedagainst the commissionof unfair labor practices. At thetimehe delivered this letter,Meehan requested Allieri "toreconsider," but Allieri merely responded, "No comment."Two days later,on March 23, Meehan visited the restau-rant again at about 6 p.m., this time with another unionbusiness agent. They repeated their request that Allieri "re-consider,"but Allieri merely repeated his former response,"No comment." At 6:30,Meehan advised the dining roomemployees that the Respondent"would not consider theunion as a bargaining agent."Shortly thereafter, about 30employees walked out, and picket lines were established.Thereafter,Meehan received from Respondent's attorneya letter dated March 26, declining the Union'soffer of aneutral card check, as... we do not believe that such an examination of suchcards would reveal the authenticity of the signaturesthereon or the conditions under which the cards wereobtained-such as promises,threats,misrepresenta-tions, improper solicitation, solicitation by improperpersons, or numerous other conditions which wouldpossibly surround and affect the validity of such cards.The letter offered to discuss a private election, or a cardcheck, which would provide for examination of the condi-tions and circumstances referred to. The letter also deniedcommitting any unfair labor practices and requested infor-mation as to any such alleged conduct by its supervisors.On March 27, 1973, the union attorney addressed a letterto the Respondent's attorney referring to a telephone con-versation between the two that day. The Union asserted thatthe object of the walkout was to protest the Respondent'sfailure to recognize the Union, and that it had offered toallow representatives of the Company to meet with the strik-ersen masseto satisfy themselves of that fact;that theRespondent had retracted its prior agreement to a third-party check; and that evidence of 8(a)(1) conduct would besubmitted direct to the NLRB. The letter also expressed theUnion's continuing willingness to follow any procedurewhich would satisfy the Respondent as to its majoritystatus.The last letter in the series of communications was ad-dressed to the Union's attorney by the Respondent's attor- 430DECISIONSOF NATIONALLABOR RELATIONS BOARDney March 29, 1973. It asserted that in view of the Union'sexpressed intent to file a failure-to-bargain charge againstthe Respondent, the NLRB would resolve the majority sta-tus issues; and it again requested the Union's evidence ofalleged 8(a)(1) conduct.3.Majority statusThe General Counsel concedes that the Union did notrepresent a majority before March 22 but insists, contraryto the Respondent, that the Union did represent a majorityon that date, on March 23, and thereafter.The record shows that on March 22, there were 65 em-ployees whose inclusion in the unit is not disputed.5 Thisfigure excludes employees stipulated to be supervisors, thehead bartender, found to be a supervisor, the bookkeeper,and the musicians excluded above.The parties are in dispute over whether two unit employ-ees were employed on March 22. The Respondent's conten-tion that part-time cashier Faye Acquafredda quit March 21is not supported by probative evidence. Acquafredda's testi-mony that she did not quit is supported,and Icredit her.With regard to waitress Brenda Seeley, the Respondent pre-sented evidence that she did not come to work after Tues-day,March 20. The Respondent contends that Seeley wasautomatically terminated after Tuesday,March 20, onAllieri's testimony that under company policy failure toshow for scheduled work resultedin automatic termination.However, Allieri went on to say that under the policy, it waswithin the manager's discretion to reemploy the no-show ifthere was a reason for the failure to show. Seeley's ownemployment history reveals that she was off Wednesdayand Thursday during the week ending Sunday, February 25,and was off Tuesday and Wednesday during the weeksending March 4 and March 11. However, during the weekending Sunday, March 18, she was off Tuesday, Wednes-day, and Thursday, and yet she was allowed to return towork for the first two days of the week ending Sunday,March 25. Moreover, Seeley thereafter frequently took partin picketing the restaurant,beginningon Sunday, March 25,and she returned to work after the strike. I therefore findthat Seeley was not terminated, automatically or otherwise,but remained in the Respondent's employ throughout theperiod in question.With the addition of these two disputed employees, I findthat the unit complement on March 22 was 67 employees.I also find that on March 22, the Unionwas in possessionof 35 valid cards designating the Union as the employees'bargaining agent.65 [The list of employees which originallyappeared there is attached asAppendix B.][The list of cardsigners which originallyappeared here is attached asAppendix C.] I find that the validityof thesecardswas not affected bytestimony as to some, that theywere signed on dates(on or before March22) other than those on the face of suchcards; or that some cards werehanded to the solicitor by an employee who verifiedat the time that it washis or her card which had been signedoutside thesolicitor's presence. I havealso counted the three cards whichwere solicitedby Mary AnnMoran eventhough,as I find, she told thethree signers at the time that"everybody wasjoining the Union." There is no evidencethatMoran intended a deliberatemisrepresentationby thestatement,which could well beconstrued as mean-ing merely that thiswas the time to join,during the campaign.Marie Phillips,Regarding the unit complement on the nextday, March23, when the strike began,the Respondent contends thatwaitressesWanda Faust and Virginia Molinari,both cardsigners,were no longer employed.The recordindicates thatthese two employees did not come to work thatday, al-though apparently scheduled to do so.There is no evidence,however,that either of them quit,other than Allieri's testi-mony referred to. above regardingcompany policyof auto-matic termination for failure to show. I find,however, thatthe policy as stated was neither strictly worded nor strictlyenforced at this store,In any event,there is no evidence thatthese employees did not have permission to be absent.Moreover,Faust's and Molinar's subsequent participationin the picketing is consistent with an assumption on theirpart that they were still employees of the Respondent.As the Union obtained one more valid card on March 23,from dishwasher Barry June,itpossessed cards from 36 ofthe 67 unit employees on March 23.Accordingly,I find that on March 22 and March 23 theUnion representeda majorityof the Respondent's employ-ees in the appropriate unit,and that the Respondent's refus-al on and after those dates of the Union's demands forrecognition and bargaining violated Section 8(a)(5) of theAct.D. The StrikeIt is clearfrom the credited testimony of Jackie Lewis,who spearheaded the union movement, that Draznin pro-vided the initial impetus therefor by his conduct towardemployees.Meehan testified that as early as March 16,Lewis reported to him that the employees were disgustedwith Draznin's behavior and were ready to strike. He ad-vised Lewis, he said, to hold off to give the Respondent anopportunity to recognize the Union, and she made it clearthat the employees wanted to strike if the Company refusedto do so. According to the mutually consistent and creditedtestimony of Lewis and Vera Letter, who became picketcaptains after the strike started, and Mimi Letter as well, thethreats and harrassment of employees by Draznin and Alli-eri,and the March 21 meeting when better times wereprophesied, were all reported to Meehan, Lewis telling himemployees had said "they just couldn't take it any more,"and that she had told the employees "to hold on, that wewould do everything we could." Thereafter, upon beinginformed by Meehan, on March 23, that the Respondenthad refused to reconsiderits refusalto recognize the Union,at whichtime,as set forth above, the Union represented aclear majority of the employees in the appropriate unit, theemployees struck the Respondent.The above evidence establishes that employeestrike sen-timenthad been building up since before the advent of theunion campaign,was fed by the Respondent's unlawfulconduct during the campaign, and was prevented frombeing put into effect only by the hope of redress through theInc., 178 NLRB340 (1969),affd. 443 F.2d 667 (C.A.D.C.,1970). I have notcounted the card purportedto havebeensigned byEddie Barnes, as it wasnot adequately verified.Contrary tothe Respondent,I find that MargareteAspen did not unequivocally revoke her authorization.Moore's Seafood Prod-ucts,Inc.,152 NLRB 683 (1965),enfd. 369 F.2d 488 (C.A. 7, 1966);QualityMarkets,Inc.,160 NLRB 44 (1966), affd. 387 F.2d 20 (C.A. 3, 1967). BLACK ANGUS OF LAUDERHILL, INC.recognition of the employees'designated bargaining agent.When information was received,on March 23, that theRespondent had again refused such recognition,employeesspontaneously walked out.Notwithstanding the Union'sprearrangement for the printing of picket signs and thepayment of strike benefits in anticipation of theRespondent's refusal of recognition,it is my opinion thatthe evidence clearly establishes,and I find,a clear causalconnection between the Respondent's unfair labor practic-es, found above,and the strike.I conclude,therefore, thatthe strike which began March 23 and which terminatedApril 30, 1973, was an unfair labor practice strike?E. The 8(a)(3)ViolationsParagraphs 11(c) through (e) and paragraph 14 of theamended complaint allege that on April 30, 1973, the Unionmade unconditional application for reinstatement of allstrikers, but the Respondent on or about May 2, 1973, de-nied reinstatement to strikers Sharon Cook, Marilyn (Mimi)Letter, Vera Letter, and Joan Norton,in violation of Section8(a)(3) and (1) of the Act. The Respondent admits the un-conditional application for reinstatement and its denial ofreinstatement to the aforesaid strikers, but asserts that rein-statementwas justifiablydenied because of their miscon-duct on the picket line.The parties stipulated that Paul Gold would testify (andsuch evidence is not contradicted) that the Respondentmade an unconditional offer to return to work all otherstrikers who were on the payroll as of March 23.The record shows that Secretary-Treasurer Meehan fre-quently instructed the pickets to keep moving; told them notto initiate conversations with customers of the restaurant,and if asked, to say they were on strike and that unfair laborpractice had been charged, and to ask customers not tocross the picket line. Pickets patrolled all four sides of therestaurant, including all entrances to its immediately adja-cent parking spaces. During the afternoons, there were 2 to4 pickets, and during the evening, 10 to 14 pickets.The Respondent assigned three young men from manage-ment-Craig Willuweit, Nestor Valenzuela who usually hada camera with him, and, until he was removed for directingfoul language at pickets, Thomas Dikeman-to stand out-side the restaurant and assist customers,direct traffic, andobserve what went on. Gold also remained outside 3 to 5hours a day for the same purposes. In addition, the Respon-dent hired a majority of the men in the Lauderhill PoliceDepartment, at one time or other, for periods of 4 to 6 hours,as off-duty guards to watch the parked cars of nonstrikersand customers. Police also were frequently present in theirofficial capacity.1.Alleged violence on picket lineOne instance of violent conduct, referred to as the April20 "altercation," is attributed by the Respondent to three ofthe alleged discriminatees-Vera Letter, Mimi Letter, andSharon Cook.It is not allegedthat Joan Norton took any7 SeeJuniataPacking Company,182 NLRB 934 (1970),enfd. in pertinentpart 464 F.2d 153 (C.A. 3, 1972).431part. The Respondent's case is based on the testimony ofNestor Valenzuela and Paul Gold, who were standing to-gether outside the restaurant that evening while severalpickets were patrolling, when LaRae Pantel, a nonstrikingemployee, emerged from the main door of the restaurant.Valenzuela's account: Mimi Letter said, "That's the onewhat we should get," threw her picket sign down, and ad-vanced toward Pantel, saying, "Let's get her." Pantel ad-vanced toward Muni Letter and said, "I will not hit youfirst" ; and repeated three or four times, "But you want tohitme, but I will not." Mimi Letter replied, "You are abitch," or something like this, and Pantel said somethinglike, "Who the fuck do you think you are?" Vera Letter nowapproached the two and said, "You can't talk to her in thatway." Pantel answered, "Who the fuck are you?" Vera Let-ter said "I'm her mother." Pantel stated, "Big fucking deal."Vera Letter thereupon grabbed Pantel by the hair and start-ed "pulling her down," Mimi Letter and Sharon Cookjoined in, while Vera Letter's son put an arm lock aroundPantel's neck. Pantel went down kicking and hitting andgoing wild trying to defend herself. Valenzuela grabbedPantel by the waist and pulled her away and back into therestaurant.Valenzuela came outside again, and about 5minutes later Pantel also came out again,screaming to thepolice who had arrived by then, "I want these people arrest-ed." Valenzuela grabbed her and pulled her back insideagain.Valenzuela could not remember any action taken byGold.AlthoughPaulGold'saccountconformedwithValenzuela's in some respects, he was unable to confirmpositively that Vera Letter was the first to strike, or thatMimiLetter, Sharon Cook, or Vera Letter's son joined inthe fight.Vera Letter's account: Along with other pickets, she waspatrolling, talking with her son who was walking next to her,when the restaurant door opened and a woman in waitressuniform, now known to be Pantel, came out and ran to-wards the picket line screaming and hollering, "We're goingto get you," and stopped in front of Mimi Letter. MimiLetter said to Pantel, "Go back to work, scab." When Pantelrepeated to Mimi Letter, "We're are going to get you," VeraLetter walked towards the two, stepped in front of Pantel,and told her "That she should not threaten anyone on thepicket line and she was not to threaten Mimi." Pantel turnedto Vera Letter and asked, "Who the hell are you?" Verareplied, "I'm her mother. Stop threatening her." Pantel said,"I don't give a shit who you are, you fucking old bag," andthereupon swung at Vera Letter and knocked her glassesoff. Vera Letter pushed her away and bent down to pick upher glasses and Pantel grabbed hold of Vera Letter's hair.Someone pulled Pantel off Vera Letter, and she thenstraightenedup. Another picket handed Letterher glasses,on whicha lensehad been shattered. When she put herglasses on, she saw Valenzuela dragging Pantel back intothe restaurant still screaming, shouting, and throwing herarms around.A fewminutes later, Pantel again ran out thedoor, this time with four, five, or six busboys running be-hind her, toward Vera Letter. However, one of the busboysgrabbed Pantel and dragged her back into the restaurant.Mimi Letter's testimony regarding the incident conformssubstantially with that of Vera Letter. Although Sharon 432DECISIONSOF NATIONALLABOR RELATIONS BOARDCook was not questioned in detail about the incident, shedid corroborate Vera and Mimi Letter's statements to theeffect that Pantel struck the first blow.I credit Vera Letter.Based on her demeanor,she im-pressed me as having the most integrity of these five witness-es.Upon review of her testimony, and my observation of heron the witness stand,I find her to be a mature,responsibleperson,self-disciplined and compassionate.The demeanorof Valenzuela,by contrast,was not impressive. His attitudetoward the strikers struck me as apprehensive and his per-sonality as excitable.Because of that or because of his desireto further management's position,or both,I believe he exag-gerated and elaborated on the conduct of the strikers.Gold's demeanor was on the whole more impressive,and histestimony more realistic. Although I have credited him inseveral instances below,I find that he was wrong about howthis incident began. In any event, he did not directly attrib-ute the violence to any of the alleged discriminatees. I alsofind that Vera Letter's account conforms more closely withthe probabilities. Thus, it seems most unlikely that it was theperson I have described Vera Letter to be who would initi-ate the violence,rather than Pantel who is 5 inches taller andwas revealedby both Valenzuela and Gold tobe in a nearhysterical state. Finally, the Respondent neither put Pantelon the witness stand nor explained the reason for its failureto do so.Accordingly, I find no misconduct on the part of any ofthe alleged discriminatees in connection with this incident.2.Name callingBarbara Rothwell, a nonstriking waitress,Angie Papa-georgiou, a nonstriking hostess, and Gerald Aspen, husbandof nonstriking bartender Margarete Aspen,testified thatMimi Letter and Joan Norton called them vulgar and insult-ing names during the strike.Mimi Letter and Norton deniedit.Based on their demeanor,and their straightforward testi-mony, I find that Rothwell and Papageorgiou told the truth.I find, despite the denial of Mimi Letter, that Mimi Lettermade vulgar and insulting remarks to Barbara Rothwell andAngie Papageorgiou. I do not, however, base any findingson Aspen's testimony regarding anonymous obscene tele-phone calls allegedly made by Norton and vulgar insultingremarks made by pickets. In my opinion, he failed clearlyto establish that Norton was the person who made the tele-phone calls and no reason is advanced for her to do sucha cowardly thing which would be out of character with herpersonality as I observed it. As to remarks allegedly madeby pickets, Aspen was not specific with regard to whichpickets said what to him.3.Conducttoward customersThe Respondent contends that all the pickets engaged inmisconduct toward customers but the four alleged discrimi-natees engaged in more such misconduct than the others.Car Blocking.I credit Gold,as well as Valenzuela, Willu-weit,and Police Sergeant Brown to the extent that theirtestimony was consistent with his, that pickets flashed theirpickets signs for periods of approximately 30 seconds, infront of the windshields of cars entering the restaurantpremises, and then engaged drivers who stopped in conver-sation for 2 to 3 minutes;and that 20to 35percent of suchdrivers turned back. This occurred on approximately 20occasionsduring the strike.I place no reliance on testimonythat the four alleged discriminatees were the worst offendersin this respect, as such testimony was not specific and was,in my view,merely an estimate or an opinion.Gold conced-ed that he could not hear the conversations between picketsand drivers, and the other three above-named witnesses didnot claim to be able to hear them.I also credit Meehan whom I credit generally, Vera Letterwhom I have found generally credible, as well as the otherthree alleged discriminatees whose testimony is consistentwith theirs on this matter,that the pickets did not intention-ally block cars, but may have inadvertently blocked carsmomentarily. I also credit Vera Letter, corroborated in sub-stantialpart by Mimi Letter and Sharon Cook and to someextentWilluweit, to the effect that many such drivers wereknown to the pickets as past patrons of the restaurant,friends, and former employees; many times such driversand others slowed to read the pickets signs and ask ques-tions;and most suchdrivers turned away.Threats and insults to customers.Based on Gold's creditedtestimony, which was not categorically denied, I find thatall pickets often called customers who refused their requestsnot to cross the picket line "scabs." I do not rely on Gold'stestimony that the four alleged discriminatees used thisword more than other pickets did, for the reason givenabove.I also credit Gold that Norton told a customer who hadparked along side the restaurant,"You're prettybrave topark your car here"; that Norton made a show of copyingdown on the back of her picket sign the license numbers ofcustomers' cars approximately 15 times during the strike,and once of a delivery truck. Norton as much as admittedthat on several occasions she told another picket in a voiceloud enough to be heard that a customer might lose his jobbecause he crossed the picket line.Although I find that customer William Anderson's preg-nant wife was called a "fat slob" by pickets, the evidence isnot clear which picket did so. Anderson's identification ofVera Letter as the culprit is clearly erroneous, as it wouldhave been out of character for her. I do not credit SergeantBrown's testimony that Norton called customer JohnChurch a vulgarname,because although Church took thestand, he testified to no such remark and failed to identifyNorton.Idiscredit the testimony of Valenzuela and Willuweit asto additional vulgarities and insulting and threatening re-marks allegedly made by the four strikers who were deniedreinstatement.Although notan excitablepersonality,Willuweit's testimony was, in my opinion, colored by thesame attitudes as Valenzuela's. In addition,most of suchtestimony was vague and in the form of estimates and opin-ions; none of it was pinpointed in time or supported byrecords or notes or by Paul Gold who was a more reliablewitness and who was on the scene during most of the picket-ing. BLACK ANGUS OF LAUDERHILL, INC.4.Disparagement of Respondent's foodI find, as Vera Letter testified, that practically every pick-et, including herself, Cook, Norton, and Minn Letter, calledout to customers who crossed the picket line, "Eat the bar-becue." I find, substantially as testified to by Gold and VeraLetter, and as admitted by Sharon Cook, that on threeoccasions, Sharon Cook called out to customers whocrossed the picket line, "Eat the barbecue. I had the barbe-cue last week and I had the shits all night." Based on Gold'stestimony, I find that Cook also told a customer, "Lookthrough your salad, you might find an empty sugar packetin it."I find, based substantially on her own admission aftersome dissembling, that Joan Norton, on two or more occa-sions, told customers there were cockroaches in the salad.Ido not credit the testimony of Valenzuela and Willuweitregarding alleged additional disparaging remarks made bypickets about the food, for the reasons given above.5.Conclusions as to alleged misconduct on thepicket lineSummarizing, I have found that (a) practically all picketsdelayed for periods of 30 secondsat a time customers enter-ing the restaurant premises in their cars, and delayed thosewho inquired about the strike for periods of 2 to 3 minutes;(b) all pickets often called customers who crossed the picketline "scabs"; (c) practically all pickets told customers whocrossed the line to "eat the barbecue"; (d) Sharon Cookadded on three occasions that she had eaten the barbecueand had the shits all night, and also told a customer theremight be a sugar packet in the salad; (e) Joan Norton on twoor more occasions told customers there were roaches in thesalad, told a customer he was pretty brave to park his caralongside the restaurant, made a show of copying down onher picket sign the license numbers of approximately 15customers and I delivery truck, and on severaloccasions ineffect told customers they might lose theirjobs because theycrossed the picket line; (f) Mimi Letter called two nonstrik-ing employees vulgar and insulting names.In resolving the issue as to whether the Respondent'srefusal to reinstate these four employees was justified on thebasis of misconduct or whether it constituted violations ofSection 8(a)(3) and (1) of the Act, I have attempted tobalance the conduct engagedin againstthe unfair laborpractices committed by the Respondent.'As to the conduct enumerated in (a), (b), and (c), engagedin by practically all pickets, I find that the remark "eat thebarbecue," by itself, cannot reasonably be construed to con-stitutedisparagement of the Respondent's product, or"scabs" more than common permissible picketline lan-guage. Momentarily blocking vehicles which are allowed toproceed after brief conversations has been held not to justi-8 SeeJuniata Packing Company, supraat 935,Edir, Inc., d/b/a Wolfie's,159NLRB 686, In 25 (1966);H N Thayer Company,115 NLRB 1591 (1956).9 SeeNationalPackingCompany, Inc,147 NLRB 446,447 (1964), remand-ed on other grounds 352 F.2d 482 (C A 10, 1965).433fy refusal to reinstate.9 Moreover, the Respondent's offer ofreinstatement to other strikers, most of whom engaged inmisconduct to an extent, as far as the credible evidenceshows, similar to that of these four strikers, demonstratesthat the Respondent itself did not consider this to beseriousmisconduct. ° I also find that Mimi Letter's scurrilous lan-guage toward nonstrikers, referred to in (f) above, cruel asitmay have been, did not justify the Respondent's refusalto reinstate her, particularly as there was no violence forwhich the pickets were responsible.I I Moreover, the absenceof evidence that the Respondent was aware of these remarksto its nonstriking employees at the time it denied reinstate-ment to Mimi Letter suggests that they are afterthoughts.Nor do I perceive any threats to the Respondent's cus-tomers in Joan Norton's actions and statements.Her re-marks to the effect that a customer was brave to parkalongside the building seem meaningless in view of the pha-lanx of guards and observers employed about the premises.As for her taking down license numbers, and saying thatseveral customers might lose their jobs, what could she dowith license numbers? It is similarly appropriate to ask howNorton could reasonably be expectedtoendanger aperson's job? There is no evidence that she or anyone elsemade any attempt to do so.We come now to (d), Sharon Cook's four disparagingremarks about the barbecue and the salad, and (e), theseveral occasions on which Joan Norton disparaged thesalad served in the restaurant. These impulsive remarks ut-tered on a limited number of occasions during a 5-weekunfair labor practice strike are such a far cry from theorganized widespread distribution to the public by eco-nomic strikers of literature impugning the employers' prod-ucts inN.L.R.B. v. Local Union 1229, International Brother-hood of ElectricalWorkers,AFL [Jefferson StandardBroadcasting Co.],346 U.S. 464 (1953), andThe Patterson-Sergent Company,115 NLRB 1627 (1956), as to defy com-parison. Nor is there any evidence that the remarks madeby these two strikers caused the Respondent any loss ofpatronage. On the contrary, an inference might be drawnfrom Gold's testimony-that he hired 16 permanent re-placements during the strike, and still offered reinstate-ment to all strikers except these four (which he refused toreinstate because of alleged misconduct, not because therewas no work for them)-that the Respondent's businessactually increased during the strike.12Accordingly,Iconcludethat,onbalance,theRespondent's obligation to reinstate Vera Letter, Mimi Let-ter,Sharon Cook, and Joan Norton matured when theymade an unconditional offer to return,and that its failureto reinstate them, at the start of their next regularly sched-uled work shift as it did other unfair labor practice strikers,discriminated against them in violation of Section 8(a)(3)and interfered with its employees'exercise of Section 7rights in violation of Section 8(a)(1) of the Act.10 SeeCoca Cola Bottling Works, Inc.,186 NLRB 1050, 1055, enfd.in thisrespectsub nom Retail,Wholesale and Department StoreUnion,AFL-CIO v.N L.R.B.,466 F.2d 380, 385 (C A D C, 1972),Terry Coach Industries, Inc.,166 NLRB 560, 564(1967), enfd 411 F 2d 612(C.A 9, 1969).11Terry CoachIndustries, Inc, supra.13CfO'Daniel Oldsmobile,Inc,179 NLRB 398, 405 (1969). 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) ofthe Act,I shall recommend that it cease and desist there-from and,in view of the nature and extent of the violations,from any interference with the rights of its employees guar-anteedby Section 7 of the Act, and thatit take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent violated Section8(a)(1) and (3) by refusing to reinstate Vera Letter, SharonCook, Joan Norton, and Mimi Letter, I shall recommendthat it offer them immediate,full, and unconditional rein-statement to their former jobs or,if their jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges; and make themwhole for any loss of pay suffered on and after the start oftheir first regularly scheduled work shift subsequent to April30, 1973, in the manner described in F.W. Woolworth Com-pany,90 NLRB 289 (1950), with 6 percent interest as provid-ed inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The Respondent contends that a bargaining order is notjustified underN. L. R. B. v. Gissel Packing Co.,395 U.S. 575(1969), on the ground that the Respondent's unfair laborpractices did not impede the Union's campaign. TheGisselcase doesnot, however,impose such a restriction on theissue of the bargaining order.The Respondent,immediatelyupon being apprised of employee interest in exercising therights guaranteed by Section 7 of the Act, launched a cam-paign of interfering with the exercise of those rights bycoercivelyinterrogating,threatening,and harassing its em-ployees, creating the impression of surveilling their unionactivity, and sending its top officials to offer the possibilityof better treatment.Even if the effects of those practicescould be effectively erased from the employees' mindsmerely by the issuance of the cease-and-desist order, whichIdoubt,the Respondent's unlawful subsequent refusal toreinstate four of the strikers reduced that possibility and thepossibility of insuring a fair election to a minimum.In thesecircumstances,I find that the employee sentiment expressedthrough the valid authorization cards would, on balance, bebetterrotected by a bargaining order, andIso recom-,mend)?Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) of13Peerless ofAmerica, Incorporated,198 NLRB 982 (1972);Gissel PackingCo., Inc.,180 NLRB 54 (1969);Heck's Inc.,180 NLRB 530 (1970). To theextent that the Administrative Law Judge inCongoleum Industries, Inc,197NLRB 534 (1972),and the court of appeals inArbie MineralFeed Co v.N. L.R.B ,438 F 2d 940 (C.A. 8,1971), relied on bythe Respondent,expresseda contrary view on this issue,that view has not,to my knowledge, beenadopted by the Board.I find no ment in the Respondent's further contentionthat a bargainingorder is barred by union misconduct. There isno substan-tial credible evidencethat unionofficials condoned intentional car blockingor profanity towards customers,or thatUnionPresident Mahoney engagedin a fist fight Although President Mahoney on one occasion,when PoliceOfficer Johnson arrived at the restaurant about 9 p in.off duty in civilianclothes, called Johnson a "fucking scab,"that conduct is not enough to'bnngthe case within the purviewofHerbertBernstein,et al. d/b/a Laura ModesCo, 144 NLRB 1592 (1963),and other such cases,which aretotally distin-guishable on their facts.the Act,Ihereby issue the following recommendedORDER 14Black Angus of Lauderhill, Inc., of Lauderhill, Florida,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Hotel, Motel,Restau-rant Employees & Bartenders Union, Local No. 339, AFL-CIO, or any other labor organization by refusing to rein-state,or otherwise discriminatingagainst,employees inregard to hire or tenure of employment of any other termor condition of employment.(b)Coercively interrogating, threatening, or harassingemployees,creatingthe impression of surveillance of theirunion activities, or promising them benefits to discouragetheir union activity.(c)Failing and refusing to bargain collectively in goodfaith with Motel, Hotel, Restaurant Employees &Barten-dersUnion, Local No. 339, AFL-CIO, as the exclusivecollective-bargaining representative of an appropriate unitof all full-time and regular part-time kitchen, dining room,and barroom employees employed by Black Angus of Lau-derhill, Inc., at 1599 North State Road #7, Lauderhill,Florida, excluding all office clerical employees, bookkeeper,musicians,head hostess, head bartender, guards, and allother 'supervisors as defined in the Act, concerning rates ofpay, wages, hours of work, and, other terms and conditionsof employment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Vera Letter, Joan Norton, Sharon Cook, andMarilyn Letter full, immediate, and unconditional rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, and make themwhole withinterest, in the manner'described in the Remedysection of this Decision.(b)Upoii request, bargain collectively in good faith withthe above-named labor, organization, as the exclusive rep-resentative of its employees in the above-described appro-priate unit, concerning rates of pay, wages, hours of work,and other terms and conditions of employment, and, if an,understanding is reached, embody such understanding ina signed agreement.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all time-cards, payroll, social security, and personnel records andreports, and all other records necessary to determine theamount of backpay due under this Order.(d) Post at its restaurant in Lauderhill, Florida, copies ofthe attached notice.15 Copies of the notice, on forms provid-In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of theRules and Regulations,be adoptedby theBoard and becomeits findings, conclusions,and Order, and allobjections'thereto be deemedwaived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted by BLACK ANGUS OF LAUDERHILL, INC.ed by the Director of Region 7, shall be signed by an author-ized representative of the Respondent, posted by it immedi-atelyupon receipt thereof,andmaintained for 60consecutive days thereafter in conspicuous places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Director of Region 7, in writing, within 20days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIX ANOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Hotel, Motel,Restaurant Employees & Bartenders Union, Local No.339,AFL-CIO, or any other labor organization byrefusing to reinstate or otherwise discriminatingagainst our employees in regard to hire or tenure ofemployment or any other term or condition of em-ployment.WE WILL NOT coercively interrogate, threaten, or har-ass our employees, or create the impression of surveil-lance of their union activity, or promise betterconditions if they will abandon the Union.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights protected by Section 7 of the National LaborRelations Act, as amended.WE WILL offer Vera Letter, Joan Norton,SharonCook, and Marilyn Letter full, immediate, and uncon-ditional reinstatement to their jobs or, if those jobs nolonger exist, to substantially equivalent ones, and makethem whole for any loss of pay they suffered as a resultof the refusal to reinstate them, with interest at 6 per-cent.WE WILL upon request bargain collectively in goodfaithwith the above-namedUnionas the exclusivecollective-bargaining representative of our employeesin the appropriate unit, which is:All full-time and regular part-time kitchen, diningroom, and barroom employees employed by BlackAngus of Lauderhill, Inc., at 1599 North State Road#7, Lauderhill, Florida,excluding all office clericalemployees, bookkeeper, musicians, head hostess,head bartender, guards, and all other supervisors asdefined in the Act.BLACK ANGUS OF LAUDERHILL,INC.Order of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."435(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to theBoard'sOffice, Room 706, Federal Office Build-ing, 500 Zack Street, P. O. Box 3322, Tampa, Florida 33602,Telephone 813-228-2641.APPENDIX BJeffery Albury,DwightMcCray,dishwasher-busboydishwasherDarrellAlston,Eddie McMillan,busboypreparation-cookMargarete Aspen,Lee Migliorie,barmaidrelief hostess-cashierPatricia Baldwin,Sue Miles,waitresswaitressEddie Barnes,Ella (Dolly)Miller,dishwasherwaitressShirley Basore,waitress Virginia Molinari,waitressLoretta Berkheimer,Mary Ann Moran,waitressbarmaidDella Binney,waitressLucia Nazare,waitressBillie Blount,busboyMary JaneNelson,waitressDonna Brady,waitress Joan Norton,waitressJohn Brady,Sr.,Mike Olige,preparationdishwasher-busboySharon Cook,waitressDiana Palmer,hostessRonaldCovin,Angela Papageoriou,dishwasherhostessJudith Douglas, waitressFrancis Paradiso,waitressWanda Faust,waitressNorma Pinnel, waitressAnne Fellmy,cashierAnne Poarch,waitressBobby Fletcher,Sherwin Richardson, cookdishwasherJohn Gilarkski,busboyRickey Robinson, cookRonnie Hines,busboy.Theresa Scolaro,waitressGeorge Holiday, cookLarrySmith,busboyHelen Howland,Mary M.Smith,waitresswaitressCalvin Jackson,Nadine Stresnic,waitressdishwasherNorman Johnson, cook Richard Thomas III, noclassif. givenBarry June, dishwasher Karen Triola,waitressOtis Keeve,cookConnie Varian,waitressJeanne Kaufer,waitress Benjamin Wiggins,dishwasherMarilyn Letter, waitress Isaac Wilkins, cookVera Letter,waitressThomas Williams,dishwasher 436Jacqueline Lewis,waitressSteven London,dishwasherSophia Loria, cashierLaura MacDonald,waitressDECISIONS OF NATIONAL LABOR RELATIONS BOARDBennieWillingham,preparationLenveltWilliams,dishwasherCleo Wright, busboyKenneth Wright, dishwasherNino Zazzara, cookAPPENDIX CFaye AcquafreddaJeffery AlburyMargarete AspenShirley BasoreLoretta BerkheimerDella BinneyDonna BradySharon CookJudithDouglasWanda FaustHelen HowlandMarilyn LetterVera LetterJacqueline LewisSophia LoriaLaura MacDonaldEddie McMillanSue MilesElla (Dolly)MillerVirginiaMolinariMary Ann MoranMary Jane NelsonJoan NortonMike OligeFrancis ParadisoAnn PoarchBrenda SeeleyLarry N. SmithNadineStresnicKaren TriolaConnie VarianIsaacWilkinsLenvelt WilliamsCleo WrightNino ZarraraSUPPLEMENTAL DECISIONALMIRA ABBOT STEVENSON, Administrative Law Judge: OnOctober 31, 1973, I issued a Decision in this case concludingthat the Respondent' violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act, as amended, and rec-ommending that the Respondent be ordered to cease anddesist from the unfair labor practices found and from inter-fering with, restraining, or coercing its employees in anyother manner, and to take certain affirmative action de-scribed therein. In that Decision, I found that on March 22and March 23, 1973, there were 67 employees in the appro-priate unit; and that on March 22 the Union was in posses-sion of 35 valid cards, and on March 23 of 36 valid cards,designating it as the bargaining agent of the employees inthe unit. I concluded that the Respondent's refusal on andafter those dates of the Union's demands for recognitionand bargaining violated Section 8(a)(5) and (1) of the Act,and recommended that the Respondent be ordered to bar-gain upon request.On March 27, 1974, the National LaborRelations Boardissued an order reopening record and remanding proceed-ing to the Regional Director for the purpose of arranging afurther hearing before me. In its order, the Board ruled thattheRespondent's argument, in a motion filed with theBoard attaching two affidavits, that if allowed to adduceadditional evidence it would show that under the Supreme1At the hearing herein, the parties stipulated that on October1,1973,Local No.339 merged with LocalsNo. 133and 255 to become Local No.355.Court's decision inN.L.R.B. v. Savair Manufacturing Co.,414 U.S. 270, at least five of the authorization cards reliedon by the Union for its majority were invalid because solici-tors promised to waive initiation fees "if all employeeswould sign authorization cards permitting the Union to gainrecognition," raised issues warranting reopening the record.The Board pointed out that with five cards invalid the Re-spondent would neither be in violation of Section 8(a)(5)nor would a bargaining order be appropriate. The Boardordered me, upon conclusion of the further hearing, to pre-pare and serve on the parties a Supplemental Decision con-taining findings of fact based upon the evidence receivedpursuant to its order, conclusions of law, and recommenda-tions.On May 2 and 3, 1974, after due notice, I convened afurther hearing at Coral Gables, Florida, for the purpose ofreceiving evidence as ordered by the Board. After the evi-dence was received, the General Counsel presented oralargument; the Respondent waived oral argument and fileda brief.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration oftheRespondent's brief and the General Counsel's argu-ment, I make the following findings of fact, conclusions oflaw, and recommendations.The affidavits attached to the motion which the Respon-dent filed with the Board were executed by unit employeesMary Ann Moran and Margarete Aspen.The affidavitofMoran assertsthat Jackie Lewis, VeraLetter, and Marilyn Letter requested her to sign a cardMarch 13, 1973; Moran had been a member of a union inNew York and a $50 initiation fee had been charged eachnew member of that union; Moran asked if she would haveto pay an initiation fee; and Jackie Lewis and Vera Lettertold Moran, "If everybody signs these cards, neither you noranyone elsewill have to pay the initiation fee, and you willonly have to pay monthly dues once the Union gets in.There will be no initiation fee." Moran's affidavitalso as-serts that these three employees then requested her to askother employees to sign cards, and she agreed to do so, "solong as they didn't have to pay any initiation fee." Moran'saffidavit also contains statements to the effect that she solic-ited signatures of three employees, Connie Varian, JudyDouglas, and Brenda Seeley, and told all of them that ifeverybodysignedan authorization card, there would be noinitiationfee, before they signed their cards.Aspen's affidavit asserts that on March 13, 1973, Veraand Marilyn (Mimi) Letter and Jackie Lewis asked her tosign an authorization card, and Aspen became concerned asto the cost and asked them "what it would cost me." Heraffidavit continues, "Jackie and Vera told me that theUnion would waive the initiation fee if I and everybodywould sign the authorization card now, and I wouldn't haveto pay any dues until the Union got in. They also said if Iwaited until the Union got in to join, I would then have topay the initiation fee."The Respondent's EvidenceOn the witness stand, Moran acknowledged the affidavitas her own, and gave the following account of the circum- BLACK ANGUS OF LAUDERHILL, INC.stances under which she signed an authorization card at therequest of Lewis and the two Letters. They said it wasimperative to get as many signatures as possible-100 per-cent if possible.Moran testified on direct examination thatshe asked them how much money it was going to cost her,"and I was told that this had nothing to do with any money.We were signing cards, and if the union did get in we wouldhave to pay dues, but that flat rate-if you join a union youhave to pay a flat rate-would be waived because of our lowsalariesand, you know, if we couldget all the signatures,"or "if everybody had signed."Moran testified on cross-examination,however,that she did not think"the wordeverybody was used," but rather that "they needed a majori-ty of signatures,as many as possible,"and "If they couldget everybody it would begreat,"or "If we could get ahundred percent it would have been beautiful."Moran's testimony regarding the circumstances sur-rounding her soliciation of the signatures of the three otheremployees differs even more dramatically from the accountgiven in heraffidavit. Thus,she testified that she signed theaffidavit after discussing the matter with the Respondent'scounsel,and although she "wasn't forced,"and "He didn'tput any words in my mouth,"still,the words of the affidavitaren'tmy words. I wouldn't come up to somebody andsay pleasesign this card because there's going to be noinitiation fee.Moran explained, "I don't speak like this.I'm not that-I'mnot a lawyer,letme put it like that."At the time she gavethe affidavit,she said,she was asked whether she had men-tioned initiation fees and responded that she probably hadbecause she thought at that time she had done so. At thetime she testified,however,she said, she felt she had beenmistaken.She discussed the matter with Varian and Seeleyafter she signed the affidavit and they both said she had notmentionedmoneyat the time she solicited their signatures.Moreover,Moran testified she "can't even remember whatJudy [Douglas] looks like." At the time of the reopenedhearing,therefore,Moran's testimony was that the waiverof initiation feeshad probablybeen brought up at a latertime after the cards were signed.If employees asked herabout initiation fees,she said,she answered them the sameway Lewis and the Letters had answered her, but she couldnot remember who asked her and who did not.As for Margarete Aspen,she testified on direct examina-tion that she inquired of Lewis and the Letters "if it wouldcost me a lot of money to join,and I was told it wouldn'tcost anything at the time,no initiation fee would be chargedto me if we had enough signatures and then we only had topay the duesonce the union would get in."On cross-exami-nation Aspen testified, "They said there was no initiationfee . . . It was waived because I guess if you get enoughcards together or something and because of the low wagesof the waitresses I was told we wouldn't have to pay anyinitiation fee at all . . . I wouldn't ever have to pay it if Iwould sign at that time. . .Iwas told eventually I'd haveto pay dues." The following colloquy then occurred betweenAspen and the General Counsel:437Q.What was said? Tell me what youremember?A. It was saidthat if we get enough cards or enoughpeople to sign that the union would get in then,and theinitiation fee was waived because of the low wages forthe waitresses though. I don't think thathad that muchto do withwho signedwhat card?Q.Well now,is that whatyou thinkwas said or isthat what you recall was said?A. That's whatI recall was said.Q. You recall that. But they didn't say whatnumber,what amount,just if a numberof peoplesign,is thatwhat they said?A. It wasn'tsaid in that way. It wasn't said that ifso many people signed we don'thave topay initiationfees.Q. Please tell me how it was said?A. It was saidthat we didn't have to pay theinitia-tion fee at all because of the low wages,and that wasn'teven in the same conversationwithwhen we startedtalking abouthow many peoplehad to sign. This wasat the same night,of course,and the same conversa-tion, but not followingthe deal withthe initiation fee.Q. I see.There wereno ifs,ands or buts on the initiation fee.It's just no initiation fee wouldbe paid;is that it?A. As far asI remember.Q. It was not contingent, and if I can think of anoth-er word,itwas not dependent upon any number thatsigned?It's just-the statement was made no initiationfee would be charged; is that theway yourecall it?A. That's right.Q. Notdependent upon any number?A. Not that I-no.Q. Not that you recall?A. Not thatI know of.On redirectexamination,Aspen testifiedas follows:Q.Would you tell us again how the initiation feewas mentioned in response to your question?A. It was told to me that we didn't have to pay anyinitiation fee because of the waitresses low wages.Q.Was anything else said in response to your ques-tion about the signing of the cards?A. About the signing of the cards, it was said thatthe more cards were signed of if they had 100 percentgo at it, then there was no problem about the Uniongetting in.Aspen affirmed her signature on the affidavit but said shecould no longer remember the employees'saying "if I wait-ed until the Union got in,Iwould have to pay the initiationfee then," which might have been said about the dues. As-pen continued,on redirect examination,as follows:Q.Well now, you statedon cross-examination thatthey really didn't say everybodywould sign.Could you 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtell us again how this was phrased so that we can clarifythis for the record?A.Well, I remember that they said to me the morepeople sign, and they had a certain, had to have acertain amount of cards to even get started, and themore people sign, of course, the better it would be.Q. And how did they relate that, if they did, to theinitiation fee? Can you tell us that again?A.Well, thereI don't remember if this initiation feecame with this conversation or not. I just rememberthat they toldme there was no initiation fee.Q. And you don't recall as to whether they discussedthe initiation fee with-A. (Interposing) With the signing of the cards.Q.With the signing of the cards.A. No, the whole conversation went around that fora little while and one may have followed the other, butI can't say for sure any more what was what.Had there been a fee, Aspen said, she would have had to askher husband before she signed the card.The General Counsel's Evidencefied that Moran did not tell them the initiation fee wouldbe waived if everybody signed cards or anything to thateffect.Connie Varian testified that Moran told her the Unionwas trying to get into Black Angus and asked her to sign;Varian asked Moran whether she had signed; Moran re-plied that she had; and Varian then signed the card. Morandid not mention money, or dues, or initiation fee, Variantestified.Dennis Meehan testified that the Union does not have apractice of waiving initiation fees during organizationdrives, and did not do so during the several years precedingMarch 1973. He also testified that he never told JackieLewis, Vera Letter, or other waitresses that initiation feeswould be waived if all employees signed authorizationcards.The parties stipulated that if she were to testify, VeraLetter would state that at no time did she, or Mimi Letteror Jackie Lewis in her presence, tell either Margarete Aspenor Mary Ann Moran that the Union would waive the initia-tion fee if she and everyone else would sign the authoriza-tion card now and that she would not have to pay any duesuntil the Union got in.Employees Jacqueline Lewis, Marilyn Letter, BrendaSeeley, Judy Douglas Van Strander, Connie Varian, andformer Union Secretary-Treasurer Dennis Meehan testifiedfor the General Counsel.Jacqueline Lewis, the employee who instituted the unioncampaign among the Respondent's employees, flatly deniedmentioning either initiation fees or dues to Moran, Aspen,or to any other employee whose card she solicited. She alsotestified that Meehan never said anything about initiationfees or dues during his meetings with her. Lewis had be-longed to a union before,she said, and assumed that initia-tion fees and dues were "automatic" if you were employed,.at a union house." According to Lewis, she and Vera andMimi Letter met Margarete Aspen by appointment ar-ranged by Mimi Letter over the telephone; Aspen asked fora card, signed it, and commented that her husband was ina union at the Post Office. As for Moran, Lewis testified thatshe asked for a card as the three employees entered herhouse and signed the card before any further conversationtook place.Marilyn Lewis testified that at thetimeAspen signed thecard, the only conversation consisted of Aspen's askingwhether she would be fired for signing the card and men-tioning that her husband was in the Postal Workers Union.She said that Moran asked for a card as the three employeesentered her home and signed it as the four of them sat downbefore any conversation took place. According to MimiLetter, when Moran was subsequently given blank cards toin turn solicit other employees to sign, she commented thatalmost everyone on the day shift wouldsignone, but she didnot say she would solicit since there would not be anyinitiation fee.Mimi Letter denied that any of the threesolicitors told either of these two employees they would nothave to pay an initiation fee if everybody signed cards.Letter also denied making such a statement to any employeewhose card she solicited.Brenda Seeley and Judy Douglas Van Strander both testi-Findings and ConclusionsThe testimony summarized above 2 establishes that therecord fails to support the Respondent's claim that anyauthorization cards were improperly solicited within themeaningofN.L.R.B. v. Savair Manufacturing Co., supra.In itsbrief, the Respondent conceded that Moran's testi-mony on the witness stand did not support the statementsin her affidavit to the effect that she told Varian, Douglas,and Seeley that the initiation fee would be waived, which allthree of these employees denied. The Respondent thereforewithdrew its argument that these cards were invalidated onthis ground, and I find that there is no probative evidencetending to compromise the validity of the authorizationcards executed by employees Varian,3 Douglas, and Seeley.As for the cards of Moran and Aspen, these employeesdemonstrated on the stand a marked uncertainty aboutwhat Lewis and the two Letters said to them regardinginitiation fees.By contrast, Lewis and Marilyn Letter flatlydenied the statements attributed to them in the affidavits,and the parties stipulated that Vera Letter would testify tothe same effect. Finally, there is the testimony by Meehanthat the Union has no practice of waivinginitiation fees2 It is well establishedthat pretrial affidavitssuch asthose ofMoran andAspen"have no independent testimonialvalueand, in accord with the weightof authoritymust be looked at solely as measuresof the creditof the individu-als who testified at the hearing."Sealtest Southern Dairies Division,NationalDairy Products Corp.,126 NLRB 1223, 1225 (1960), affd. 287 F.2d 563 (C.A.6, 1961). Accord,N.LR.B. v. Local 776 International Alliance of Theatricaland StageEmployees [Film Editors],303 F.2d 513, 520 (C.A. 9);N.L.R.B. v.Local 160,InternationalHod Carriers,BuildingandCommonLaborers ofAmerica,AFL-CIO,268 F.2d 185, 186 (C.A. 7, 1959);N.L.R.B.v.Quest-ShonMarkBrassiereCo., Inc.,185 F.2d 285, 289 (C.A. 2, 1950);Barker's EastMainCorporation,136 NLRB 494, 495 (1962).In view of my findingbelow that Moran's card was valid, I find no meritin the Respondent's further contention, in its brief,that Varian's card wasinvalid because she testified she would not have signed it if Moran had notsigned a card. BLACK ANGUS OF LAUDERHILL, INC.439during organization drives, and his testimony, as well as thatof Lewis, that he never extended such an offer to theseemployees. In view of Moran's established inaccuracy re-garding her solicitation of cards, the indication of suggesta-bility in her testimony, the equivocal testimony by Moranand Aspen regarding what was said to them when theysigned, the consistent denials by Lewis, and, it was stipulat-ed, by Vera Letter, both of whom I have heretofore creditedgenerally, as well as by Mimi Letter, and the testimony insupport thereof by Dennis Meehan, whom I also have foundgenerally credible, I find that there is no positive, believableevidence invalidating the cards executed by Mary AnnMoran and Margarete Aspen.4Accordingly, I affirm my original conclusions and recom-mendationsin toto,including my conclusion that the Re-spondent violated Section 8(a)(5) of the Act, and myrecommendation that the Respondent be ordered to bar-gain upon request with the Union.4 I do not consider the issue of the validity of the card signed by Barry Juneon March 23,raised in the Respondent's brief,is properly before me at thistime If it were,Iwould affirm my onginal finding that his card was valid.